Citation Nr: 1117910	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

(The Veteran's claims of (1) whether an overpayment of VA nonservice-connected pension benefits in the amount of overpayments in the total amount of $ 47,945.00 for the period from September 1, 2001, to April 30, 2007, was properly created; and (2) entitlement to waiver of the recovery of overpayment of VA nonservice-connected pension benefits in the amount of $ 47,945.00 for the period from September 1, 2001, to April 30, 2007).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 23, 1971, to August 6, 1971, and from January 21, 1972, to June 30, 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued the 10 percent evaluation for PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his service-connected PTSD, currently evaluated as 10 percent disabling.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that these claims must be remanded for further evidentiary development.

On his VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2010, the Veteran indicated that he was hospitalized at St. Joseph's Hospital in Marshfield from August 4, 2010, to August 5, 2010, due to his medications.  He also indicated that he was on several medications for PTSD.  Subsequently, the Veteran submitted treatment records from the Marshfield Clinic/St. Joseph's Hospital dated August 9, 2010.  Additionally, the Marshfield Clinic/St. Joseph's Hospital submitted treatment records dated from January 2009 to November 2009 directly to the RO.  Notably absent from the treatment records currently associated with the claims folders are records dated from the Veteran's August 4, 2010, to August 5, 2010, hospitalization.  On remand, these records must be obtained.  38 C.F.R. § 3.159(c) (2010). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).   

The Veteran was last afforded a VA examination for his service-connected PTSD in December 2008.  Since that examination, his symptoms seem to have worsened.  For example, the December 2008 VA examination report reveals a GAF score of 65 was assigned but subsequent records show that he has been assigned a score of 45.  The United States Court of Appeals for Veterans Claims (Court) has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, a contemporaneous examination of the Veteran's PTSD is necessary to accurately assess his current disability picture.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain his August 4, 2010, to August 5, 2010, hospitalization records from Marshfield Clinic/St. Joseph's Hospital.  All efforts to obtain these records should be documented in the claims folder. 

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.  The examiner should indicate whether the Veteran's PTSD renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



